Citation Nr: 1045257	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left hip 
disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
plantar keratomas.  

3.  Entitlement to service connection for a low back disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision rendered by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for a left leg condition, denied reopening a claim of service 
connection for plantar keratomas, and denied service connection 
for a low back disability.  

In April 2009, the Board remanded the issues on appeal to afford 
the Veteran a hearing before a Veterans Law Judge.  The Board 
also determined that the Veteran had filed a notice of 
disagreement with a January 2006 RO decision that denied service 
connection for post-traumatic stress disorder.  The Board 
remanded that claim so the RO could provide the Veteran a 
statement of the case.  See 38 C.F.R. § 19.26 (2010); Manlincon 
v. West, 12 Vet. App. 238 (1999).  In March 2010, the Veteran was 
afforded a statement of the case, but did not file a substantive 
appeal.  

In January 2009, the Veteran testified at a hearing at the RO 
before RO personnel, and in June 2010 testified before the 
undersigned.  Transcripts of the proceedings are of record.  

The Board has clarified one of the issues listed on appeal.  As 
to the claim for a left hip disability, service connection for a 
left hip disability was denied in a September 2004 RO decision.  
In June 2005, while not disagreeing with the September 2004 
decision, the Veteran filed a new claim seeking service 
connection for a left leg condition.  This claim was adjudicated 
in the January 2006 RO decision on appeal.  During the hearing 
before the undersigned, however, the Veteran clarified that the 
symptoms of pain in the left lower extremity primarily affected 
the left hip and not the leg.  Thus, it is apparent that the 
Veteran seeks service connection for a left hip disability, and 
as such, the Board has characterized the claim as one requiring 
new and material evidence.  See Ingram v. Nicholson, 21 Vet. App. 
232, 256 (2007)("[A] sympathetic reading of the appellant's 
pleadings cannot be based on a standard that requires legal 
sophistication beyond that which can be expected of a lay 
claimant and consider whether the appellant's submissions, 
considered in toto, have articulated a claim.").  

Finally, as to the claim for service connection for plantar 
keratomas, this claim was also the subject of a previous final RO 
decision in September 2004.  In that decision, the RO denied a 
claim for service connection for a foot condition.  The basis for 
the denial was that the service treatment records did not show 
treatment for a foot condition and the Veteran had failed to 
provide evidence of a current disability.  In June 2005, the 
Veteran requested that the claim be reopened and indicated that 
his feet were very painful.  In the January 2006 decision on 
appeal, the RO declined to reopen the claim.  Regardless of what 
the RO has done, however, the Board must address the question of 
whether new and material evidence has been received to reopen the 
Veteran's claim.  This is so because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
consider whether new and material evidence is presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the decision herein, the Board finds that new and material 
evidence has been received to reopen the claims for service 
connection for a left hip disability and for plantar keratomas 
but finds that additional development is warranted prior to 
consideration of the issues on the merits.  Thus, the issues of 
service connection for a left hip disability and for plantar 
keratomas are addressed in the REMAND portion of the decision 
below.  In addition, the issue of service connection for a low 
back disability requires additional development and is addressed 
in the REMAND portion of the decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  A September 2004 decision that denied service connection for 
a hip condition and a foot condition is final based on the 
evidence then of record.  

2.  The evidence received since September 2004 decision that 
denied service connection for a hip condition and a foot 
condition is new and material, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 2004 RO decision that 
denied service connection for a hip disorder is new and material; 
thus, the claim, now characterized as entitlement to service 
connection for a left hip disability, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  Evidence received since the September 2004 RO decision that 
denied service connection for a foot disorder is new and 
material; thus, the claim, now characterized as entitlement to 
service connection for bilateral plantar keratomas, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Typically, the Board must make an initial determination as to 
whether VA's duties under the Veterans Claims Assistance Act of 
2000 have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the Veteran's claim of 
service connection for a left hip disability and for bilateral 
plantar keratomas and remands the claims for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

Claims to Reopen

The Veteran's service treatment records do not contain complaints 
or treatment for a left hip or a foot condition manifested by 
plantar keratomas.  There is a September 1980 service treatment 
record that documents treatment for an insect bite to the left 
leg.  However, upon separation from active duty in July 1982, the 
Veteran specifically denied any problems with the lower 
extremities or feet.  

In June 2004, the Veteran filed claims with VA seeking service 
connection for a hip condition and a foot condition.  Those 
claims were denied by way of a September 2004 decision as the 
evidence did not show treatment for a left hip of foot condition 
during service and the evidence did not relate a current left hip 
of foot condition to such service.  The Veteran was sent a copy 
of that decision but did not initiate a timely appeal.  
Therefore, the decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  The determination of whether 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made after VA has found that 
evidence is new and material.  See Shade v. Shinseki, 2010 WL 
4300776 at 7 (Ct. Vet. App. Nov. 2, 2010).   Moreover, in 
determining whether evidence is new and material, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Here, the evidence of record at the time of the final denial 
included the Veteran's service treatment records and VA 
outpatient treatment records for the period from January 2002 to 
May 2004.  Other than treatment for an insect bite to the left 
leg, the service treatment records did not show treatment for 
left hip or a bilateral foot disorder.  The VA outpatient 
treatment records included a May 2004 triage note in which the 
Veteran complained of left hip pain.  He related a history of 
problems for four years.  No diagnosis was rendered.  The VA 
records did not document treatment for a foot disability.  

Evidence received since the September 2004 decision includes VA 
outpatient treatment records and testimony received during the 
hearings.  The VA outpatient treatment records are dated since 
2005.  As to the foot condition, they show continuous treatment 
for a foot condition manifested by intractable plantar keratomas.  
An August 2005 note, for example, includes the Veteran's reports 
of painful calluses "since he started in the military."  During 
the January 2009 RO hearing, the Veteran disputed the cause of 
the in-service treatment for a bug bite, stating that the fall 
from a truck caused him to seek medical treatment.  He reported 
seeking treatment for a left hip, foot, and low back condition 
continuously since discharge from service.  

Similarly, during the hearing before the undersigned, the Veteran 
described a history of left hip injury during service after 
falling from a two-ton truck.  He reported having continuous 
problems with the hip and feet during service and following 
discharge from service.  He stated that he sought VA treatment 
for the conditions in 1984 at the Montgomery VA medical center.  
As to the foot condition, he testified that he developed foot 
problems during service after walking with wet boots.  

The Board has reviewed this and other pertinent evidence of 
record, and upon consideration of such, finds that the criteria 
to reopen the claims for service connection for a left hip and 
bilateral foot disability manifested by plantar keratomas have 
been met.  Here, since the last final denial of the claim, the 
Veteran has presented evidence of an in-service injury to the 
left hip and feet and described continuity of symptomatology 
since service.  The evidence relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  After presuming the 
credibility of such evidence, the evidence is new and material 
and requires that the claims be reopened.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a left 
hip disability.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral plantar keratomas.  The appeal is granted to this 
extent only.


REMAND

While the Board is reopening the claims for service connection 
for a left hip disability and plantar keratomas disabilities, 
additional development is required prior to a decision on the 
merits.  In addition, development is required prior to a decision 
on the claim for service connection for a low back disability.  

In this respect, during the hearing before the undersigned, the 
Veteran identified relevant VA outpatient treatment records at 
the Montgomery VAMC.  He alleges treatment for the left hip, 
feet, and low back disabilities since 1984.  Although the RO has 
compiled VA outpatient treatment records since January 2002, it 
does not appear that they have requested VA records prior to such 
date.  As the Veteran has identified these records as being 
outstanding, VA has an obligation to attempt to obtain them.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, during VA medical treatment in February 2008, the 
Veteran reported that he was recently in receipt of Social 
Security Administration (SSA) disability benefits.  He did not 
indicate, however, which disability or disabilities formed the 
basis of the award of SSA benefits.  These SSA records are 
potentially relevant, as the Board is charged with evaluating the 
evidence and determining whether the Veteran has a left hip, 
bilateral foot, or low back disability which is related to his 
active duty military service.  The United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are relevant SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Under these 
circumstances, the RO should contact the Veteran to determine if 
the records are relevant, and, if so, attempt to obtain them.  

In McLendon v. Nicholson the Court held that the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  Id. at 83.

As stated before, here, the Veteran alleges an in-service injury 
to his left hip, feet, and low back (he claims that the low back 
condition is due to carrying a heavy rucksack during service), 
and describes continuity of symptomatology since service.  He has 
not been afforded a VA examination in connection with the claims 
and there remains insufficient competent medical evidence on file 
to establish a nexus between service and the Veteran's left hip, 
feet, or low back disabilities.  As such, an examination is 
required.  

The Veteran must be advised of the importance of reporting to the 
scheduled examinations and of the possible adverse consequences, 
to include the denial of his claims, of failing to so report.  
See 38 C.F.R. § 3.655 (2010).

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Montgomery VAMC and request 
any medical treatment records for the period 
from 1984 to January 2002 and from February 
2008 to present.  If such records are 
unavailable, documentation to that extent 
should be included in the claims file.

2.  Contact the Veteran and obtain 
information regarding any Social Security 
Administration disability benefits.  If the 
Veteran is in receipt of benefits for a left 
hip, bilateral foot, or low back disabilities 
or if the RO/AMC deems that the records would 
otherwise be relevant, then the RO/AMC should 
take all indicated action to request from the 
Social Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits, including 
administrative decisions and the medical 
records relied upon concerning that claim.  
All records received by the RO should be 
added to the claims file.  If such records 
are unavailable, documentation to that extent 
should be included in the claims file.  

3.  Schedule the Veteran for an appropriate 
VA examination(s) for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any current (1) left 
hip, (2) plantar keratomas, and (3) low back 
disability.  

The claims folder must be provided to the 
examiner(s) in conjunction with the 
examination(s) and the examiner(s) must note 
that the complete claims folder has been 
reviewed.  The examiner(s) should perform any 
diagnostic tests deemed necessary.  The 
examiner(s) should elicit from the Veteran a 
complete history of his complaints of a left 
hip, plantar keratomas, and low back 
disabilities and symptomatology, including 
any medical treatment, and note that, in 
addition to the medical evidence, the 
Veteran's lay history has been considered.  

As to any (1) left hip disability, (2) 
plantar keratomas, and (3) low back 
disability diagnosed, the examiner is asked 
to indicate whether it is at least as likely 
as not (i.e., whether there is at least a 50 
percent probability) that such disorder is 
related to service, or was caused or 
aggravated (permanent worsening as opposed to 
temporary flare-ups or increase in symptoms) 
by active duty service. Any and all opinions 
must be accompanied by a complete rationale.

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against the claim.  

If the examiner(s) is/are unable to provide 
the requested opinion(s), it should be so 
stated, along with a complete rationale for 
why he or she is unable to provide such an 
opinion(s).

4.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case ("SSOC") and afforded the opportunity 
to respond thereto.  The matters should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


